Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not provide a reasonable combination to teach “a first wedge made of a composite material with a first width, a first length, and a first height, wherein the first elongate wedge is configured to contact and spread the plurality of tubes and the plurality of fins to forma a channel therebetween having the first width; a second sleongate wedge made of a composite material with a second width wherein the second elongate wedge is configured to contact and spread the plurality of tubes and the plurality of fins to spread the channel to the second width;” and “wherein initially the first elongate wedge contacts the plurality of tubes and the plurality of fins about an extended surface area, and then the second elongate wedge contacts the plurality of tubes and the plurality of fins about an extended surface area” in combination with the rest of claim 1. With regards to claim 11 the prior art does not provide a reasonable combination to teach “wherein the composite wedge is made of only a composite material” in combination with the rest of claim 11. It is noted that the prior art teaches providing a composite material as a coating but that appears to teach away from providing the device as only a single composite material. With regards to claim 18 the prior art does not provide a reasonable combination to teach “inserting a second elongate composite wedge having a second width, a second length, and a second height, between the plurality of tubes to spread the channel to the second width”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 574-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        2/10/22